Title: To James Madison from the Citizens of Maury County, Tennessee, 4 July 1812 (Abstract)
From: Maury County, Tennessee Citizens
To: Madison, James


4 July 1812. “Whereas the two great contending powers of Europe seem determined to involve the civilized world in their quarrels, and to destroy the peace and prosperity of neutral and independant Nations, and have for years past been practicing upon us a system of rapine and plunder, which according to the common course of human events, ought only to be leveled against each other.
“Whereas the government of the United States has done every thing Justified by honor and policy to preserve peace and harmony with all nations—not only by observing a course of equal and exact Justice to all, but by making propositions the most honorable and friendly to those with whom any differences have arisen—and whereas the period has at lenth arrived, when we must decide whether by meanly submiting we will sacrifice our dignity and independance as a nation or by glorious and manly exertion, perpetuate the existence of that liberty and those blessings, bought by the precious blood of our forefathers.
“Resolved therefore, that in as much as Great Britain has rejected every proposition made by our government for the accommodation of differences, and continues to trample upon our rights, and to Violate every principle hitherto held sacred amongst Nations war or degredation must be the consequence, and we pledge ourselves to furnish every assistance in our power to secure a successfull prosecution of a war.
“Resolved 2ndly. that the conduct of France towards the United States has been but little less attrocious than that of Great Britain, and if the pending negociation should close without an honorable settlement of existing diferences we pledge ourselves to support the government in such energetic measures as may be adopted to secure that Justice and that respect to which we as a great and free people are entitled.
“Resolved 3rdly that the measures which have been taken by Congress during its present session, evincing a determination no longer tamely to Submit to the usurpationes of Great Britain, but by a manly resistance to rescue the american name from the stigma it has received, merrit, and receive our entire approbation.
“Resolved 4thly that in our opinion, James Maddison, deserves the praise and commendation of his Countrymen for the dignity, firmness and wisdom with which he has discharged the duties of his station—and that whilst such a man presides over our beloved Country, we fear not either the secret machinations or open hostility of the world.
“Resolved 5thly that the conduct of Felix Grundy, our representative in Congress during the present trying Session justly entitles him to the confidence of his constituents.
“Resolved 6thly. that the proceedings of this meeting be published in the Western Chronicle and the Clarion, and that a copy thereof be transmited [to] the President of the United States, and to our Representative in Congress.”
